DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 92-94, 97, 98 and 106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, et al. (US 6,163,154).
Regarding independent claim 92, Anderson teaches “a housing (Fig. 3 ref.# 16); a permanent magnet assembly (Fig. 3, ref.# 11, 12) disposed within the housing and having a bore (Fig. 1, ref.# 14) along a portion of a longitudinal axis of the permanent magnet assembly, the permanent magnet assembly having a plurality of magnetic elements (Fig. 3, ref.# 11, 12, 18) that together provide an axisymmetric magnetization for generating a near-homogenous magnetic field Bo directed along the longitudinal axis and one of the magnet elements having a sample cavity that is sized to receive a sample (Fig. 3, ref.# 14); and a shimming assembly with coils (Fig. 3, ref.# 13, 27) disposed at the longitudinal axis for providing a spatial magnetic field correction to the near-homogenous magnetic field.”
	Regarding claim 93, Anderson teaches “wherein the housing is sized to be held in a table- top cradle, and the sample cavity is sized to receive a sample insert that holds the sample.” (Abstract & column 1, lines 5-10: small scale; Fig. 3, ref.# 14: test region sized to receive a sample)
	Regarding claim 94, Anderson teaches “wherein the housing is sized to be gripped by a subject's hand, the sample is provided by the subject's finger or thumb and the sample cavity is sized to receive a finger of the subject.” (column 2: lines 30-33; column 4, lines 46-50
	Regarding claim 97, Anderson teaches “wherein the device further comprises a display to provide a user interface and to display measurement results.” (Fig. 13, ref.# 41)
	Regarding claim 98, Anderson teaches “wherein the device further comprises a communication module for allowing the control unit to communicate and receive control data and measurement results with a remote device.” (Fig. 13, ref.# 42, 43)  
	Regarding claim 106, Anderson teaches “wherein the housing provides a magnetic shield.” (Fig. 3, ref.# 24, 35; column 8, lines 26-41)


Allowable Subject Matter
Claims 71-86, 95, 96, 104 and 105 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 58, 59, 61, 63-70 and 103 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 58, the prior art does not teach and/or suggest “a top ring magnet segment stacked over the central ring segment in the +z direction and disposed radially outwardly from the top disk-cone magnet segment in the +r direction, wherein the top ring magnet segment has a magnetization in the +r direction, and a bottom ring magnet segment stacked below the central ring segment in the -z direction and disposed radially outwardly from the bottom disk-cone magnet segment in the +r direction, an wherein the top ring magnet segment has a magnetization in the -r direction, wherein the superimposition of the magnetic fields generated byPage 2 of 12 6414286U.S. Cont'n Bypass App. of Int'l Patent App. No. PCT/CA2019/051305 Preliminary Amendment dated March 13, 2021each magnet segment generates the near spatially-uniform static magnetic field (Bo) across the bore along the axis of symmetry” in combination with the other limitation set forth in claim 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Brien (US 11,237,237) teaches a portable magnet resonance device.
Iannello (US 2016/0011290) teaches a portable magnet resonance device with an opening to the bore for a finger to be inserted.
Stelter (US 5,635,889) teaches a permanent magnet assembly having a plurality of magnetic elements that form a homogenous magnetic field.
Rapoport, et al. (US 5,320,103) teaches permanent magnet assembly with an opening to the center bore.
Rapoport, et al. (US 5,072,732) teaches a portable magnet resonance device with an opening to the bore for a finger to be inserted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 3, 2022